Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


1.	The period for reply of [ 3 ] MONTHS set in said Office Action is restarted to begin with the mailing date of this letter.

2.	The rejection of the last Office Action is enclosed.

Priority


3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement


4.	The information disclosure statement (IDS) submitted on 10/02/2019 has been considered by Examiner and made of record in the application file.

Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claim 13 rejected under 35 U.S.C. 101 because the claimed invention is not clear support of what “medium” has been positively disclosed as.

The claimed invention appears to be “a storage medium non-temporarily storing a program for causing a computer to function …” is nonstatutory. Claim 13 is not limited to tangible embodiments. It is not clear support of what “medium” has been positive disclosed as. It can be reasonably interpreted that the storage medium would include embodiments including propagation media, such as carrier waves, which fail to establish a statutory category of invention. Amending the specification as well as the claim to recite "a non-transitory storage medium…" is believed to be sufficient to overcome this rejection. 

Claim Rejections - 35 USC §103


7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP2007156974, provided by the Applicant’s IDS filed on 10/02/2019, hereinafter “Kato”) in view of Motahari Nezhad (U.S. PUB. 2017/0200093, hereinafter “Motahari”).

Consider claim 1, Kato teaches an identification device comprising: a processor configured to carry out plural identification processing by which 5an individual is identified based on plural acquired data different from each other indicating the individual (pages 2-3 [0006]).

In the same field of endeavor, Motahari teaches when the identification of the individual by one or more identification processing of the plural identification processing fails and the identification of the individual 10by one or more other identification processing of the plural identification processing succeeds, learn the at least one identification processing by which the identification of the individual fails (pages 13-14 [0177]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, when the identification of the individual by one or more identification processing of the plural identification processing fails and the identification of the individual 10by one or more other identification processing of the plural identification processing succeeds, learn the at least one identification processing by which the identification of the individual fails, as taught by Motahari, in order to determine an urgency of the communication or conversation based on one or more of the identified features; and prioritize the communication or conversation based at least in part on the importance of one or more of the parties, the importance of the content, and the urgency of the communication or conversation.



Consider claim 3, Motahari further teaches wherein 25the data used for the learning of the at least one identification processing by which the identification of the individual fails is the data used for the- 65 - identification of the individual when the identification of the individual fails in the at least one identification processing (pages 13-14 [0177]).  

5 Consider claim 4, Motahari further teaches a memory in which plural learning data individually indicating features different from each other of the individual is stored associated with the individual, 10wherein the processor is configured to, when the identification of the individual by the at least one identification processing fails and the identification of the individual by the one or more other identification 15processing succeeds, update learning data corresponding to the at least one identification processing by which the identification of the individual fails among the plural learning data stored in the memory, and learn the at least one identification processing by 20which the identification of the individual fails based on the updated learning data (pages 13-14 [0177]).  

Consider claim 5, Motahari further teaches wherein 25the processor is configured to, when the identification of the individual by the at least one identification processing fails and the identification of- 66 - the individual by the one or more other identification 

Consider claim 6, Motahari further teaches 10wherein the plural learning data is stored associated with each of the plurality of individuals in the memory, and the processor is configured to, when the identification of the individual by the at least one 15identification processing fails and the identification of the individual by the one or more other identification processing succeeds, update the learning data associated with the individual identified by the one or more other identification processing among the plural learning data 20stored for each of the plurality of individuals in the memory (pages 13-14 [0177]).  

Consider claim 7, Kato further teaches wherein 25the plural identification processing includes face identification processing identifying the individual based on acquired face image data indicating a face of the- 67 - individual and voice identification processing identifying the individual based on acquired voice data indicating a voice of the individual (pages 2-3 [0006]).  

5 Consider claim 8, Kato further teaches wherein in the face identification processing, when a plurality of face images is contained in the face image data, a face image in which a lip is moving during a period 10of time when the voice data is acquired in 

15 Consider claim 9, Kato further teaches wherein when each of a plurality of conditions is established, the processor is configured to learn one or more identification processing of the plural identification 20processing for each of the conditions, and in the at least one identification processing, when new data indicating the individual is acquired, the individual is identified based on one identification processing corresponding to the condition when the new data 25is acquired among the plural learned identification processing corresponding to the plurality of conditions (pages 7-8 [0027]).

Consider claim 10, Kato teaches a robot comprising: a processor, wherein the processor is configured to carry out plural identification processing 5identifying an individual based on acquired data different from each other indicating the individual (pages 2-3 [0006]), when the identification of the individual by one or more identification processing of the plural identification processing succeeds, cause the robot to perform a motion according to the individual (page 7 [0026]).
Kato does not explicitly show that when the identification of the individual by one or more identification processing of the plural identification processing fails and the identification of the individual by one or more other identification processing of the plural identification processing succeeds, update learning data for learning the at least one identification processing by which the identification of the individual fails.
In the same field of endeavor, Motahari teaches when the identification of the individual by one or more identification processing of the plural identification processing 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, when the identification of the individual by one or more identification processing of the plural identification processing fails and the identification of the individual by one or more other identification processing of the plural identification processing succeeds, update learning data for learning the at least one identification processing by which the identification of the individual fails, as taught by Motahari, in order to determine an urgency of the communication or conversation based on one or more of the identified features; and prioritize the communication or conversation based at least in part on the importance of one or more of the parties, the importance of the content, and the urgency of the communication or conversation.

Consider claim 11, Motahari further teaches wherein the processor is configured to when the identification of the individual by the at least one identification processing fails and the identification of the individual by the one or more other identification processing succeeds, cause the robot to perform a motion for interacting with the individual identified by the one or more other identification processing, and when the identification of the individual by the at least one identification processing fails and the identification of the individual by the one or more other identification processing 

Consider claim 12, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 12.

Consider claim 13, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 13.

Conclusion


9.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN H NGUYEN/Primary Examiner, Art Unit 2649